Response to Amendment
Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Mackey (7,041,369).
Mackey teaches starch fiber webs formed by spun bonding (Abstract and col 3: 10). Starch is considered to meet the limitation of a hydroxyl polymer.
Mackey teaches active agents such as oxidation agents, emulsifiers, surfactants, debonding agents, lubricants, optical brighteners, antioxidants, flame retardants, and proteins (col 9: 41 -47). Mackey teaches an amount of filament forming materials (starch) present in the filament as 5% to about 99.99% (col 5: 39-41), and an amount of active agent of about 0.001% to about 95% (col 7: 33-36); each range taught by Mackey overlaps the claimed range. Mackey teaches that the diameter of at least one filament, the starch composition, is drawn down to an average diameter of less than 10 microns, overlapping the claimed diameter (col 16: 38-42). Moreover, “the one or more active agents are uniformly distributed throughout the filament”, Mackey teaches the other ingredients “may be incorporated into the spinnable starch composition” teaching the additives are added before the spinning process and are therefore incorporated into the spun filament (col 9: 40-43). Mackey teaches amounts of active agents up to 99.99% (see citation above). Mackey teaches a ratio of filament forming materials to active agents in a range of 1:19 to 99:1, overlapping the claimed range. Mackey teaches starch (see above). Mackey teaches a molecular weight of the starch typically from about 2,000 to about 500,000 amu (col 5: 28-33). Mackey teaches hydroxyl plasticizers are organic compounds having at least one hydroxyl group, such as sugars (glucose, sucrose, fructose, raffmose, maltodextrose, galactose, xylose, maltose, lactose, mannose, and erythrose); glycerol; sugar alcohols (xylitol, maltitol, and sorbitol); and polyols such as ethylene glycol and propylene glycol (col 7: 60 to col 8:6). Mackey teaches surfactants (col 9, 44-46). Mackey teaches surfactants, useful as cleaning having an average diameter of less than 10 microns, overlapping the claimed diameter (see citation above). Mackey teaches high molecular weight polymers such as polyvinyl alcohol that are substantially compatible with starch and can be added to the starch fibers in order to achieve the desired extensional viscosity encompassing agents as disclosed in the instant specification (pg. 11: 3-5). Mackey teaches characteristics for the starch compositions (col 5: 55-59). Mackey teaches polyvinylpyrrolidone and polyvinyl alcohol (col 6: 60-61) as an added high molecular weight polymer. Mackey teaches a bound water content of typically about 8% to about 12%. Mackey teaches fabric care agents such as surfactants and oxidizing agents, reading on cleaning agents, optical brighteners, and stain removal/reduction agents (col 11: 44-48). See also the instant specification, pg 11:3-9. Mackey teaches a nonwoven web comprising melt blown or spunbond fibers (col 11: 20- 26) comprising starch (hydroxyl polymer, see above) and one or more active agents (see above) that are released by melting or dissolution of the starch polymer. Furthermore, Mackey teaches the amount of active agent and filament fiber in the composition (see above), the active agent in the form of surfactants, and the diameter of the fiber (see above).
It would have been obvious to the skilled artisan at the time the invention was made to combine the components to suggest the claimed cleaning product. Mackey et al teach each of the claimed ingredients for the purpose of cleaning variety of surfaces wherein the skilled artisan would look to Mackey et al for guidance in producing a water-soluble inter-entangled filament with greater than 20% of film forming material being a hydroxyl polymer since these limitation are taught within the four corners of the reference and in the absence of a showing to the contrary. 
With respect to the water content test, dissolution time and disintegration time, Mackey et al teach applicant’s preferred polyvinyl alcohol as a film forming material and further teach releasing and dissolving of the filament, where the skilled artisan would expect similar characteristics of the article, in the absence of a showing to the contrary. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” See /n re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and MPEP 2112-2112.02.
Claim 1-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacQuarrie (2005/0003991).
MacQuarrie is directed to water soluble strips of film carrying surfactants for use as soaps and detergents (Abstract). The films rapidly dissolve upon the addition of water and can be used as soap for cleaning clothes or in other household cleaning applications (paragraph 0002). Polymers in the films include hydroxyl polymers including sodium carboxymethylcellulose and other water soluble celluloses like hydroxypropyl methylcellulose as well as polyvinyl alcohols (paragraph 00010). MacQuarrie teaches the hydroxyl polymers hold sufficient surfactant and generate desirable open foam upon the addition of water with agitation (paragraph 0005). Surfactants include anionic, nonionic, amphoteric, and combinations thereof (paragraph 0011). Example 2 of MacQuarrie discloses detergent strips comprising 20-25 wt.% HPMC, 10 wt.% water, 5 wt.% glycerin, 50-70 wt.% surfactant blend (sodium lauryl sulphate, alkylaryl ethoxylate carboxylic acid), and 1 wt.% fragrance (paragraph 0029). The examiner is interpreting water, the surfactant blend, and fragrance to be fabric care active agents for a total amount of fabric care active agents being in an amount of 61-81 wt.%. Further, glycerin is a plasticizer and thus, meets the limitations of instant claims 51-52. MacQuarrie also teaches its final films can be dusted to prevent sticking with talcum powder (paragraph 0025). The instant specification defines “particulates” as meaning a powder (see specification pg. 16, line 14) and “active agents” as meaning an additive that produces an intended effect in an environment external to a filament and/or nonwoven web comprising the filament of the present (see specification pg. 9, lines 20-21).
Regarding the limitations directed to “dry filament basis" and the filaments’ water content recited in instant claims; the examples of MacQuarrie’s water soluble film strips do not contain more than 15 wt.% water, which meets the definition of the instant specification (see paragraphs 0028-0035 of MacQuarrie and pg. 15, lines 16-23 of the instant specification). Since the examiner does not have access to laboratory equipment to carry out the Water Content Test Method described in the instant specification; burden is on applicant to prove otherwise and show that MacQuarrie’s modified composition does not exhibit the instant water content. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” See /n re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and MPEP 2112-2112.02.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackey (7,041,369) in view of MacQuarrie (2005/0003991).
Mackey is relied upon as set forth above. Specifically, Mackey is silent with respect to the surfactant component being an anionic surfactant.
MacQuarrie teaches anionic surfactant as surfactant preferred for the detergent strips utilized in his cleansing product as set forth above.
It would have been obvious to the skill artisan to utilize the anionic surfactant as a preferred surfactant in cleansing formulations. Anionic surfactant are known in the art to cleanse and impart surface active agents where one skilled would have been motivated to include said anionic surfactant for its intended purpose.
Applicant's arguments filed 3-15-2022 have been fully considered but they are not persuasive.
Applicant argues that the teachings of Mackey fails to teach a hard surface treating product comprising filaments having greater than 35% by weight on a dry filament basis of one or more active agents.
The examiner contends and respectfully disagrees and directs applicant’s attention to Mackey at columns 5 and 7 where active agents are present in amounts up to 99%. This amount overlaps applicant’s greater than 35% as amended. Accordingly, the claims remain rejected as a prima facie case of obviousness exist over the claims in view of Mackey.
Applicant argues that Mackey teaches that levels of actives exit at up to 35% but not greater than 35%.
The examiner contends that applicant has not directed the examiner to this teachings of at 35% as alleged but that without evidence, the teachings in columns 5 and 7 as stated above serve as the position of up to 99% of actives ingredients are utilized on the filaments of Mackey. For arguments sake, a teaching of up to 35% would still be prima facie obvious since it is close enough to greater than 35% where the skilled artisan would optimize the amount to suggest the instant invention with the expectation that at 35% and more than 35% is close enough to exhibit the same or similar characteristics within the fibers as claimed, in the absence of evidence to the contrary.
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Applicant argues that just because a polymer composition comprising 35% active agents can be spun into a fiber through a die does not mean that a polymer composition comprising greater than 35% fiber can be spun into a fiber.
The examiner contends that the argument is unclear and suggest that Mackey teaches a fiber and filament forming material, the same as claimed in the compositional claims at hand. Any arguments to the process of the fiber or filament does not hold patentable weight as the claims are not directed to a process nor to a product by process.
Applicant argues that MacQuarrie fails to teach greater than 35% on a dry filament basis of one or more active agents.
The examiner contends and respectfully disagrees and contends that Example 2 of MacQuarrie discloses detergent strips comprising 20-25 wt.% HPMC, 10 wt.% water, 5 wt.% glycerin, 50-70 wt.% surfactant blend (sodium lauryl sulphate, alkylaryl ethoxylate carboxylic acid), and 1 wt.% fragrance (paragraph 0029). The examiner is interpreting water, the surfactant blend, and fragrance to be fabric care active agents for a total amount of fabric care active agents being in an amount of 61-81 wt.%, therefore meeting the greater than 35%  active limitation, in the absence of criticality.
Applicant argues that MacQuarrie teaches strips not filaments that are made of polymer.
The examiner respectfully disagrees since the strips are made of hydroxyl polymers similar to the ingredients utilized in the claimed invention (00010). Regarding the limitations directed to “dry filament basis" and the filaments’ water content recited in instant claims; the examples of MacQuarrie’s water soluble film strips do not contain more than 15 wt.% water, which meets the definition of the instant specification (see paragraphs 0028-0035 of MacQuarrie and pg. 15, lines 16-23 of the instant specification).
Applicant argues that filament and strips are made by two different processes. 
The examiner contends that applicant has not shown any criticality to distinguish the two materials and the process of making. The claims are drawn to a composition that requires filaments and MacQuarrie requires strips made from the same hydroxyl polymer material designed to dissolve carrying active ingredients onto a surface for treatment (see above). Therefore, in the absence of a showing to the contrary, one skilled in the art would have been motivated to utilize the teachings of MacQuarrie  and suggestive nomenclature to portend the same material for an otherwise old and similar components.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Double Patenting
Claim 1-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17149801 (reference application) is maintained.
Claims 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 1-14 and 1-17 of U.S. Patent No. 8785361, 9421153 and 10894005, respectively, is withdrawn in view of applicant’s TD.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761